Lumpkin, J.
While the evidence in favor of the plaintiff was strong, and that in favor of the defendant was weak, still it can not he held that there was no conflict, and that the case was one which fell within Civil Code (1910), § 5986, so as to authorize the presiding judge to direct a verdict.

Judgment reversed.


All the Justices concur, except Fish, O. J., absent.

Complaint. Before George A. H. Harris, judge pro hac vice. Chattooga superior court. September 8, 1913.
J. M. Bellah and Maddox & Doyal, for plaintiff in error.
Wesley Shropshire, contra.